Citation Nr: 1048050	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-20 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1970 to December 1972.

This matter arises before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In April 2008, the Veteran testified at a Travel Board hearing in 
front of the undersigned Veterans Law Judge.  The transcript of 
the hearing has been reviewed and is associated with the claims 
file.


FINDING OF FACT

The Veteran demonstrated a Level I hearing acuity in both ears at 
a June 2003 hearing consultation and at a November 2004 VA 
audiological examination.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Previous Board Remand

In July 2009, the Board remanded the case to the RO via the 
Appeals Management Center (AMC) for further development and 
readjudication of the Veteran's claim.  Specifically, the Board 
ordered the AMC to schedule the Veteran for a VA examination in 
order to determine the current severity of the Veteran's 
bilateral hearing loss and to send notice of the examination to 
his New Mexico mailing address.  A remand by the Board confers 
upon the Veteran, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  When remand orders are not complied with, the Board must 
ensure compliance.  However, only substantial compliance, not 
strict compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  The AMC sent appropriate notice of the examination to 
the Veteran's New Mexico address, but the Veteran failed to 
report for his examination.  Based on the foregoing, the Board 
finds that the AMC substantially complied with the July 2009 
remand.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In September 2004 and March 2006 correspondence, the RO advised 
the Veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder and 
described the types of evidence that the Veteran should submit in 
support of his claim.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claim.  The March 2006 VCAA 
notice letter also addressed the elements of degree of disability 
and effective date.    

Service connection was established for bilateral hearing loss in 
the November 2004 rating decision.  The Board notes that the 
Veteran is challenging an initial evaluation assigned following 
the grant of service connection.  The United States Court of 
Appeals for the Federal Circuit has held that once service 
connection is granted, the claim is substantiated and additional 
notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  

The Board further notes that the Veteran was provided with a copy 
of the November 2004 rating decision, the May 2005 statement of 
the case (SOC), the Board's May 2008 and July 2009 remands, and 
the September 2007, April 2009, and August 2010 supplement 
statements of the case (SSOC), which cumulatively included a 
discussion of the facts of the claim, notification of the basis 
of the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO obtained the 
Veteran's post-service treatment records to the extent possible, 
associated the Veteran's service treatment records (STRs) and 
hearing transcript with the claims file, and afforded the Veteran 
with a compensation and pension examination in November 2004.  
The RO also scheduled the Veteran for examinations in November 
2009 and April 2010, but the Veteran failed to report to these 
examinations.  When entitlement or continued entitlement to a 
benefit cannot be established or confirmed in an original 
compensation claim without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination or reexamination, the claim shall be 
rated based on the evidence of record or shall be denied.  38 
C.F.R. § 3.655(a), (b) (2010).  When a claimant fails to report 
for an examination scheduled in conjunction with a claim for an 
increase, "the claim shall be denied."  Id.  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the November 2004 examination was adequate, as it was predicated 
on a full reading of the Veteran's claims file and included the 
Veteran's subjective complaints about his disability and the 
objective findings needed to rate the disability. 
  
The Veteran has not made the RO, the AMC, or the Board aware of 
any other evidence relevant to this appeal that he or the VA 
needs to obtain.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to comply 
with the duty to assist the Veteran in developing the facts 
pertinent to the claim. Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practically determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered.  An appeal from the 
initial assignment of a disability rating, such as in this case, 
requires consideration of the entire time period involved and 
contemplates staged ratings where warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100, Tables VI, VIA, and VII of VA's rating 
schedule.  The Rating Schedule provides a table for rating 
purposes (Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist, including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average, which is the sum of the pure tone thresholds 
at 1000, 2000, 3000, and 4000 Hertz divided by four. 38 C.F.R. § 
4.85 (2010).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row represents 
the ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral. Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a) (2010).

When the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral. 38 C.F.R. § 4.86(b) (2010).


Analysis

In the present case, the Veteran seeks a compensable initial 
evaluation for his service-connected bilateral hearing loss.  The 
record reflects that the Veteran was granted service connection 
and assigned a noncompensable evaluation under Diagnostic Code 
6100 in a November 2004 rating decision.  The Board initially 
notes that the record contains no evidence of complete deafness 
in either ear.  Indeed, at a June 2003 hearing consultation, the 
Veteran exhibited puretone thresholds as follows: 50 decibels 
(dB) at 500 Hertz (Hz), 40 dB at 1000 Hz, 35 dB at 2000 Hz, 60 dB 
at 3000 Hz, and 65 dB at 4000 Hz with a puretone threshold 
average of 50 and a speech recognition score of 92 percent for 
the right ear and 25 dB at 500 Hz, 25 dB at 1000 Hz, 40 dB at 
2000 Hz, 55 dB at 3000 Hz, and 60 dB at 4000 Hz with a pure tone 
threshold average of 45 and a speech recognition score of 96 
percent for the left ear.  In this regard, the Board notes that 
the right ear puretone threshold results are unclear at 500 Hz 
and 1000 Hz as they are listed as 50/25 and 40/25 respectively.  
Nevertheless, the Board affords the Veteran the benefit of the 
doubt and will use the higher numbers for rating purposes.    

The Veteran was reexamined at his November 2004 compensation and 
pension examination.  At this examination, the Veteran exhibited 
puretone thresholds as follows: 25 dB at 500 Hz, 25 dB at 1000 
Hz, 40 dB at 2000 Hz, 65 dB at 3000 Hz, and 60 dB at 4000 Hz with 
a puretone threshold average of 47.5 and a speech recognition 
score of 100 percent for the right ear and 25 dB at 500 Hz, 25 dB 
at 1000 Hz, 40 dB at 2000 Hz, 55 dB at 3000 Hz, and 60 dB at 4000 
Hz with a pure tone threshold average of 45 and a speech 
recognition score of 100 percent for the left ear.  
  
Under the guidelines set forth in 38 C.F.R. § 4.85, the June 2003 
audiometric results reveal that the Veteran demonstrated a Level 
I hearing acuity in both ears.  In November 2004, he also 
demonstrated a Level I hearing acuity in both ears.  Thus, Table 
VII (Diagnostic Code 6100) provides a zero percent disability 
rating for the hearing impairment demonstrated at both 
examinations for the entire appeal period.  38 C.F.R. § 4.85 
(2010).  Additionally, the Board notes that the audiometric test 
results from the audiological examinations did not show an 
exceptional pattern of hearing impairment for either ear. 

Based on the foregoing, the Board finds that the Veteran's 
hearing loss most closely approximates the criteria for the 
currently assigned noncompensable disability rating under 
Diagnostic Code 6100 throughout the entire appeal period, and 
entitlement to a compensable rating for bilateral hearing loss on 
a schedular basis is denied.

As for any adverse effects the Veteran's disability has on his 
employability, such has been contemplated in the assignment of 
the current schedular evaluation.  The evidence does not reflect 
that his bilateral hearing loss disability alone has caused 
marked interference with employment (i.e. beyond that already 
contemplated in the assigned evaluation) or necessitated any 
frequent periods of hospitalization such that application of the 
regular schedular standards is rendered impracticable.  Thus, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue. The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied.




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


